DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); InreGoodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225USPQ645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In reVogel, 422F.2d 438,164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a non-statutory double
patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 11,218,701 although the conflicting claims are not identical, they are not patentably distinct from each other because they claim the same scope of the invention, but using different variations of the claim language.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to combine the teachings of current Application 17/451,751 although the conflicting claims are not identical, they are not patentably distinct from each other, because they are obvious variations of each other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20180077426) (Kai Zhang) in view of Gamei et al. (US 20200213584) (James Alexander Gamei).
Regarding Claim 1, Zhang discloses a method for decoding a video, comprising: acquiring a first colour component neighboring reference value and a first colour component reconstructed value corresponding to a current block [See paragraphs 7-13], wherein the first colour component neighboring reference value is indicative of a first colour component parameter corresponding to a neighboring reference sample of the current block [See paragraphs 7-13],  and wherein the first colour component reconstructed value is indicative of one or more reconstructed parameters of a first colour component corresponding to the current block [See paragraphs 15-16,118-122 and 129-133]; and 
Zhang doesn’t explicitly disclose generating a second colour component predicted value corresponding to the current block at least based on a weight coefficient corresponding to the neighboring reference sample related to a position of the current block and the neighboring reference sample; and decoding the video based on the second colour component predicted value.
However, Gamei discloses generating a second colour component predicted value corresponding to the current block at least based on a weight coefficient corresponding to the neighboring reference sample related to a position of the current block and the neighboring reference sample; and decoding the video based on the second colour component predicted value [See paragraphs 310-321 and 340-349].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Zhang to add the teachings in Gamei as above, to provide a method that higher calculation accuracy within the apparatus, as effect of any data rounding errors is reduced, and improves coding efficiency [See Gamei abstract].
Regarding Claims 2 and 12, Zhang discloses determining a scaling factor according to the weight coefficient and the first colour component neighboring reference value [See paragraphs 118, 128 and 134-137].
Regarding Claims 3 and 13, Zhang doesn’t explicitly disclose determining the scaling factor by inputting the weight coefficient, the first colour component neighboring reference value and the second colour component neighboring reference value to a preset factor calculation model 
However, Gamei discloses determining the scaling factor by inputting the weight coefficient, the first colour component neighboring reference value and the second colour component neighboring reference value to a preset factor calculation model [See paragraphs 199-203 and 340-349].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Zhang to add the teachings in Gamei as above, to provide a method that higher calculation accuracy within the apparatus, as effect of any data rounding errors is reduced, and improves coding efficiency [See Gamei abstract].
Regarding Claims 4 and 14, Zhang discloses generating the second colour component predicted value corresponding to the current block based on a linear model corresponding to the scaling factor [See paragraphs 118-128 and 134-137].
Regarding Claims 5 and 15, Zhang doesn’t explicitly disclose generating the second colour component predicted value based on the linear model corresponding to the scaling factor and the first colour component reconstructed value.
However, Gamei discloses generating the second colour component predicted value based on the linear model corresponding to the scaling factor and the first colour component reconstructed value [See paragraphs 199-203 and 340-349].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Zhang to add the teachings in Gamei as above, to provide a method that higher calculation accuracy within the apparatus, as effect of any data rounding errors is reduced, and improves coding efficiency [See Gamei abstract].
Regarding Claims 6 and 16, Zhang doesn’t explicitly disclose wherein the position of the current block is indicative of a position correlation between the current block and the neighboring reference sample.
However, Gamei discloses wherein the position of the current block is indicative of a position correlation between the current block and the neighboring reference sample [See paragraphs 169-178 and 340-349].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Zhang to add the teachings in Gamei as above, to provide a method that higher calculation accuracy within the apparatus, as effect of any data rounding errors is reduced, and improves coding efficiency [See Gamei abstract].
Regarding Claims 7 and 17, Zhang discloses acquiring a second colour component neighboring reference value corresponding to the current block, wherein the second colour component neighboring reference value is a second colour component parameter corresponding to the neighboring reference sample [See paragraphs 118, 128 and 134-137].
Regarding Claims 8 and 18, Zhang discloses acquiring a second colour component estimated value corresponding to the current block by performing component prediction according to a second colour component corresponding to the current block [See paragraphs 118, 128 and 134-137].
Regarding Claims 9 and 19, Zhang doesn’t explicitly disclose performing downsampling on the neighboring reference sample to determine part of reference samples based on a preset threshold.
However, Gamei discloses performing downsampling on the neighboring reference sample to determine part of reference samples based on a preset threshold [See paragraphs 456-463].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Zhang to add the teachings in Gamei as above, to provide a method that higher calculation accuracy within the apparatus, as effect of any data rounding errors is reduced, and improves coding efficiency [See Gamei abstract].
Regarding Claim 10, Zhang doesn’t explicitly disclose wherein the neighboring reference sample comprises at least one of: an upper reference sample of the current block, an upper-left reference sample of the current block; or a left reference sample of the current block.
However, Gamei discloses wherein the neighboring reference sample comprises at least one of: an upper reference sample of the current block, an upper-left reference sample of the current block; or a left reference sample of the current block [See paragraphs 252-260].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Zhang to add the teachings in Gamei as above, to provide a method that higher calculation accuracy within the apparatus, as effect of any data rounding errors is reduced, and improves coding efficiency [See Gamei abstract].
Regarding Claim 11, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Regarding Claim 20, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/ Primary Examiner, Art Unit 2487